Exhibit 10.2

 

STOCK OPTION AGREEMENT

 

Issued Pursuant to the
2003 Incentive Plan of

ACTIVISION, INC.

 

Stock Option #03000934

For 600,000 Shares

 

 

THIS STOCK OPTION AGREEMENT (THIS “OPTION AGREEMENT”) CERTIFIES that on
October 3, 2005 (the “Issuance Date”), Thomas Tippl (the “Holder”) was granted
an option (the “Option”) to purchase at the option price of $20.28 per share,
all or any part of 600,000 fully paid and non-assessable shares (“Shares”) of
common stock, par value $.000001 per share, of ACTIVISION, INC., a Delaware
corporation (the “Company”), upon and subject to the following terms and
conditions:

 


1.                                             GENERAL TERMS OF THE OPTION.  THE
OPTION IS GRANTED AS A MATERIAL INDUCEMENT TO THE HOLDER’S ENTERING INTO
EMPLOYMENT WITH THE COMPANY PURSUANT TO AN EMPLOYMENT AGREEMENT DATED
SEPTEMBER 9, 2005 (THE “EMPLOYMENT AGREEMENT”).  IN ADDITION, THIS OPTION HAS
BEEN GRANTED PURSUANT TO AND IS SUBJECT TO THE TERMS AND CONDITIONS OF THE
COMPANY’S 2003 INCENTIVE PLAN (THE “PLAN”), AND THE TERMS AND CONDITIONS OF THE
PLAN SHALL BE DEEMED TO BE INCORPORATED HEREIN BY REFERENCE AND MADE A PART OF
THIS OPTION.  HOLDER HEREBY ACKNOWLEDGES BY HIS SIGNATURE BELOW THAT HE HAS
RECEIVED A COPY OF THE PLAN.  CAPITALIZED TERMS USED HEREIN SHALL HAVE THE
MEANINGS SET FORTH IN THE PLAN, UNLESS OTHERWISE DEFINED HEREIN.


 


2.                                       EXPIRATION.  THIS OPTION SHALL EXPIRE
ON OCTOBER 3, 2015, UNLESS EXTENDED OR EARLIER TERMINATED IN ACCORDANCE
HEREWITH.


 


3.                                       EXERCISE.  EXCEPT AS OTHERWISE
PERMITTED UNDER THE PLAN, THIS OPTION MAY BE EXERCISED OR SURRENDERED DURING THE
HOLDER’S LIFETIME ONLY BY THE HOLDER OR HIS/HER GUARDIAN OR LEGAL
REPRESENTATIVE.  EXCEPT AS OTHERWISE PERMITTED UNDER THE PLAN, THIS OPTION SHALL
NOT BE TRANSFERABLE BY THE HOLDER OTHERWISE THAN BY WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION.  WITH THE COMPANY’S CONSENT WHICH MAY GRANTED OR
WITHHELD IN ITS SOLE DISCRETION, OPTIONS MAY BE TRANSFERRED TO CERTAIN PERMITTED
ASSIGNEES, SUCH AS CERTAIN RELATIVES OF, OR ENTITIES CONTROLLED BY, THE
PARTICIPANT, AS MORE FULLY SET FORTH IN SECTION 8.3 OF THE PLAN.


 

This Option shall vest and be exercisable as follows (except as otherwise
provided in this Option Agreement or the Employment Agreement:

 

Vesting Date

 

Shares Vested at Vesting Date

 

Cumulative Shares

 

October 3, 2006

 

40,000

 

40,000

 

October 3, 2007

 

40,000

 

80,000

 

October 3, 2008

 

40,000

 

120,000

 

October 3, 2009

 

40,000

 

160,000

 

October 3, 2010

 

440,000

 

600,000

 

 

--------------------------------------------------------------------------------


 

This Option shall be exercised by the Holder (or by his executors,
administrators, guardian or legal representative) as to all or part of the
Shares, by the giving of written notice of exercise to the Company, specifying
the number of Shares to be purchased, accompanied by payment of the full
purchase price for the Shares being purchased.  Full payment of such purchase
price shall be made at the time of exercise and shall be made (i) in cash or by
certified check or bank check or wire transfer of immediately available funds,
(ii) with the consent of the Company, by tendering previously acquired Shares
(valued at their then Fair Market Value (as defined in the Plan), as determined
by the Company as of the date of tender) that have been owned for a period of at
least six months (or such other period to avoid accounting charges against the
Company’s earnings), or (iii) with the consent of the Company, a combination of
(i) and (ii).  The Holder is also eligible to utilize a “cashless” exercise for
all or part of the Option consistent with the Company’s practice and procedures
governing cashless option exercises.    Such notice of exercise, accompanied by
such payment, shall be delivered to the Company at its principal business office
or such other office as the Company may from time to time direct, and shall be
in such form, containing such further provisions as the Company may from time to
time prescribe.  In no event may this Option be exercised for a fraction of a
Share.  The Company shall effect the transfer of Shares purchased pursuant to an
Option as soon as practicable, and, within a reasonable time thereafter, such
transfer shall be evidenced on the books of the Company.  No person exercising
this Option shall have any of the rights of a holder of Shares subject to this
Option until certificates for such Shares shall have been issued following the
exercise of such Option.  No adjustment shall be made for cash dividends or
other rights for which the record date is prior to the date of such issuance.

 


4.                                       TRANCHES SUBJECT TO ACCELERATION. 
PURSUANT TO PARAGRAPH 2(E) OF THE EMPLOYMENT AGREEMENT, OF THE 440,000 SHARES
SCHEDULED TO VEST ON OCTOBER 3, 2010, 200,000 SHARES MAY BE SUBJECT TO
ACCELERATED VESTING IF HOLDER SHALL ACHIEVE CERTAIN PERFORMANCE OBJECTIVES TO BE
MUTUALLY DETERMINED BY HOLDER AND THE COMPANY AT THE RATE OF 66,666 SHARES TO
VEST ON MAY 3, 2007 FOR ACHIEVEMENT OF SUCH PERFORMANCE OBJECTIVES DURING THE
COMPANY’S FISCAL YEAR 2007,  66,666 SHARES TO VEST ON MAY 3, 2008 FOR
ACHIEVEMENT OF SUCH PERFORMANCE OBJECTIVES DURING THE COMPANY’S FISCAL YEAR
2008, AND 66,667 SHARES TO VEST ON MAY 3, 2009 FOR ACHIEVEMENT OF SUCH
PERFORMANCE OBJECTIVES DURING THE COMPANY’S FISCAL YEAR 2009. IN ADDITION,
PURSUANT TO PARAGRAPH 9(F)(III)(1) OF THE EMPLOYMENT AGREEMENT, OF THE 440,000
SHARES SCHEDULED TO VEST ON JUNE 30, 2010, A PRO RATA (BASED UPON THE AMOUNT OF
TIME BETWEEN THE ISSUANCE DATE AND THE DATE OF THE DEATH OF THE HOLDER) PORTION
OF 400,000 SHARES MAY BE SUBJECT TO IMMEDIATE VESTING UPON THE DEATH OF THE
HOLDER.


 


5.                                       TERMINATION OF EMPLOYMENT. PLEASE REFER
TO EMPLOYMENT AGREEMENT PARAGRAPH 9 FOR TREATMENT OF STOCK OPTIONS IN THE CASE
OF TERMINATION.


 


6.                                       DEATH.  IN THE EVENT THE HOLDER DIES
WHILE EMPLOYED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES, THIS
OPTION, TO THE EXTENT NOT PREVIOUSLY EXPIRED OR EXERCISED, SHALL, TO THE EXTENT
EXERCISABLE ON THE DATE OF DEATH, BE EXERCISABLE BY THE ESTATE OF THE HOLDER OR
BY ANY PERSON WHO ACQUIRED THIS OPTION BY BEQUEST OR INHERITANCE, AT ANY TIME
WITHIN ONE YEAR AFTER THE DEATH OF THE HOLDER, PROVIDED, HOWEVER, THAT IF THE
TERM OF SUCH OPTION WOULD EXPIRE BY ITS TERMS WITHIN SIX MONTHS AFTER THE
OPTIONEE’S DEATH, THE TERM OF SUCH OPTION SHALL BE EXTENDED UNTIL SIX MONTHS
AFTER THE OPTIONEE’S DEATH.

 

--------------------------------------------------------------------------------


 


7.                                       DISABILITY.  IN THE EVENT OF THE
TERMINATION OF EMPLOYMENT OF THE HOLDER OR THE SEPARATION FROM SERVICE OF THE
HOLDER DUE TO THE DISABILITY (AS DEFINED IN PARAGRAPH 9(C) OF THE EMPLOYMENT
AGREEMENT) OF THE HOLDER, THE HOLDER, OR HIS GUARDIAN OR LEGAL REPRESENTATIVE,
SHALL HAVE THE UNQUALIFIED RIGHT TO EXERCISE ANY PORTION OF THIS OPTION WHICH
HAS NOT BEEN PREVIOUSLY EXERCISED OR EXPIRED AND WHICH THE HOLDER WAS ELIGIBLE
TO EXERCISE AS OF THE FIRST DATE OF DISABILITY, AT ANY TIME WITHIN ONE YEAR
AFTER SUCH TERMINATION OR SEPARATION, PROVIDED, HOWEVER, THAT IF THE TERM OF
SUCH OPTION WOULD EXPIRE BY ITS TERMS WITHIN SIX MONTHS AFTER SUCH TERMINATION
OR SEPARATION, THE TERM OF SUCH OPTION SHALL BE EXTENDED UNTIL SIX MONTHS AFTER
SUCH TERMINATION OR SEPARATION.


 


8.                                       EMPLOYMENT VIOLATION.    IN
CONSIDERATION OF THE GRANTING AND BY ACCEPTANCE OF THIS OPTION, THE HOLDER
HEREBY AGREES THAT THE TERMS OF THIS SECTION 8 SHALL APPLY TO THE OPTION.  THE
HOLDER ACKNOWLEDGES AND AGREES THAT EACH EXERCISE OF THIS OPTION AND EACH
WRITTEN NOTICE OF EXERCISE DELIVERED TO THE COMPANY AND EXECUTED BY THE HOLDER
SHALL SERVE AS A REAFFIRMATION OF AND CONTINUING AGREEMENT BY THE HOLDER TO
COMPLY WITH THE TERMS CONTAINED IN THIS SECTION 8.


 

The Company and the Holder acknowledge and agree that if the Holder materially
breaches the Employment Agreement (it being understood that any breach of the
post-termination obligations contained therein shall be deemed to be material)
for so long as the terms of the Employment Agreement shall apply to the Holder
(each an “Employment Violation”), subject to the cure provision outlined in
Paragraph 9(a) of the Employment Agreement, the Company shall have the right to
require (i) the termination and cancellation of the unexercised portion of this
Option, if any, whether vested or unvested, and (ii) payment by the Holder to
the Company of the Recapture Amount (as defined below).  The Company and the
Holder further agree that such termination of unexercised Options and payment of
the Recapture Amount, as the case may be, shall be in addition to, and not in
lieu of, any other right or remedy available to the Company arising out of or in
connection with any such Employment Violation including, without limitation, the
right to terminate the Holder’s employment if not already terminated, seek
injunctive relief and additional monetary damages.

 

For purposes of this Section 8, the “Recapture Amount” shall mean the gross gain
realized or unrealized by the Holder upon each exercise of this Option during
the period beginning on the date which is twelve (12) months prior to the date
of the Holder’s Employment Violation and ending on the date of computation (the
“Look-back Period”), which gain shall be calculated as the sum of:

 


(A)                                  AS TO ANY SHARES ACQUIRED BY THE HOLDER
UPON EXERCISE OF ANY PORTION OF THIS OPTION DURING THE LOOK-BACK PERIOD AND
THEREAFTER SOLD, AN AMOUNT EQUAL TO THE PRODUCT OF (X) THE SALES PRICE PER SHARE
SOLD MINUS THE EXERCISE PRICE PER SHARE TIMES (Y) THE NUMBER OF SHARES AS TO
WHICH THIS OPTION WAS EXERCISED AND WHICH WERE SOLD AT SUCH SALES PRICE; PLUS


 


(B)                                 AS TO ANY SHARES ACQUIRED BY THE HOLDER UPON
EXERCISE AND NOT THEREAFTER SOLD, WITH RESPECT TO EACH OF SUCH SHARES AN AMOUNT
EQUAL TO THE PRODUCT OF (X) THE GREATEST OF THE FOLLOWING: (1) THE FAIR MARKET
VALUE PER SHARE ON THE DATE OF EXERCISE, (2) THE ARITHMETIC AVERAGE OF THE PER
SHARE CLOSING SALES PRICES AS REPORTED ON NASDAQ FOR THE THIRTY (30) TRADING DAY
PERIOD ENDING ON THE TRADING DAY IMMEDIATELY PRECEDING THE

 

--------------------------------------------------------------------------------


 


DATE OF THE COMPANY’S WRITTEN NOTICE OF ITS EXERCISE OF ITS RIGHTS UNDER THIS
SECTION 8, OR (3) THE ARITHMETIC AVERAGE OF THE PER SHARE CLOSING SALES PRICES
AS REPORTED ON NASDAQ FOR THE THIRTY (30) TRADING DAY PERIOD ENDING ON THE
TRADING DAY IMMEDIATELY PRECEDING THE DATE OF COMPUTATION, MINUS THE EXERCISE
PRICE PER SHARE TIMES (Y) THE NUMBER OF SHARES AS TO WHICH THIS OPTION WAS
EXERCISED AND WHICH WERE NOT SOLD;


 

provided, however, in lieu of payment by the Holder to the Company of the
Recapture Amount determined pursuant to clause (b) above, the Holder, in his
discretion, may tender to the Company the Shares acquired upon exercise of this
Option during the Look-back Period and the Optionee shall not be entitled to
receive any consideration from the Company in exchange therefor.

 


9.                                       REGISTRATION; POSTPONEMENT.  THE
COMPANY MAY POSTPONE THE ISSUANCE AND DELIVERY OF SHARES UPON ANY EXERCISE OF
THIS OPTION UNTIL (A) THE ADMISSION OF SUCH SHARES TO LISTING ON ANY STOCK
EXCHANGE OR EXCHANGES ON WHICH SHARES OF THE COMPANY OF THE SAME CLASS ARE THEN
LISTED AND (B) THE COMPLETION OF SUCH REGISTRATION OR OTHER QUALIFICATION OF
SUCH SHARES UNDER ANY STATE OR FEDERAL LAW, RULE OR REGULATION AS THE COMPANY
SHALL DETERMINE TO BE NECESSARY OR ADVISABLE.  THE HOLDER SHALL MAKE SUCH
REPRESENTATIONS AND FURNISH SUCH INFORMATION AS MAY, IN THE OPINION OF COUNSEL
FOR THE COMPANY, BE APPROPRIATE TO PERMIT THE COMPANY, IN LIGHT OF THE THEN
EXISTENCE OR NON-EXISTENCE WITH RESPECT TO SUCH SHARES OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, TO ISSUE
THE SHARES IN COMPLIANCE WITH THE PROVISIONS OF THAT OR ANY COMPARABLE ACT.  THE
COMPANY SHALL HAVE THE RIGHT TO REGISTER THE SHARES UNDERLYING THIS OPTION ON A
FORM S-8 OR S-3 TO FACILITATE THEIR RESALE BY THE HOLDER.


 


10.                                 ADJUSTMENTS.  IN THE EVENT THAT THE COMPANY
SHALL DETERMINE THAT ANY DIVIDEND OR OTHER DISTRIBUTION (WHETHER IN THE FORM OF
CASH, SHARES OF COMMON STOCK OF THE COMPANY, OTHER SECURITIES, OR OTHER
PROPERTY), RECAPITALIZATION, STOCK SPLIT, REVERSE STOCK SPLIT, REORGANIZATION,
MERGER, CONSOLIDATION, SPLIT-UP, SPIN-OFF, COMBINATION, REPURCHASE, OR EXCHANGE
OF SHARES OF COMMON STOCK OF THE COMPANY OR OTHER SECURITIES, THE ISSUANCE OF
WARRANTS OR OTHER RIGHTS TO PURCHASE SHARES OF COMMON STOCK OF THE COMPANY, OR
OTHER SECURITIES, OR OTHER SIMILAR CORPORATE TRANSACTION OR EVENT AFFECTS THE
SHARES, SUCH THAT AN ADJUSTMENT IS DETERMINED BY THE COMPANY TO BE APPROPRIATE
IN ORDER TO PREVENT DILUTION OR ENLARGEMENT OF THE BENEFITS OR POTENTIAL
BENEFITS INTENDED TO BE MADE AVAILABLE TO THE HOLDER, THEN THE COMPANY SHALL, IN
SUCH MANNER AS THE COMPANY MAY DEEM EQUITABLE, ADJUST ANY OR ALL OF (I) THE
NUMBER AND TYPE OF SHARES OF COMMON STOCK OF THE COMPANY SUBJECT TO THIS OPTION,
AND (II) THE GRANT, OPTION OR EXERCISE PRICE WITH RESPECT TO THIS OPTION, OR, IF
DEEMED APPROPRIATE, MAKE PROVISION FOR A CASH PAYMENT TO THE HOLDER.


 


11.                                 DELIVERY OF SHARE CERTIFICATES.  WITHIN A
REASONABLE TIME AFTER THE EXERCISE OF THIS OPTION, THE COMPANY SHALL CAUSE TO BE
DELIVERED TO THE PERSON ENTITLED THERETO A CERTIFICATE FOR THE SHARES PURCHASED
PURSUANT TO THE EXERCISE OF THIS OPTION.  IF THIS OPTION SHALL HAVE BEEN
EXERCISED WITH RESPECT TO LESS THAN ALL OF THE SHARES SUBJECT TO THIS OPTION,
THE COMPANY SHALL ALSO CAUSE TO BE DELIVERED TO THE PERSON ENTITLED THERETO A
NEW STOCK OPTION AGREEMENT IN REPLACEMENT OF THIS OPTION AGREEMENT IF
SURRENDERED AT THE TIME OF THE EXERCISE OF THIS OPTION, INDICATING THE NUMBER OF
SHARES WITH RESPECT TO WHICH THIS OPTION REMAINS AVAILABLE FOR EXERCISE, OR THE
COMPANY SHALL MAKE A NOTATION IN ITS BOOKS AND RECORDS TO REFLECT THE PARTIAL
EXERCISE OF THIS OPTION.

 

--------------------------------------------------------------------------------


 


12.                                 WITHHOLDING.  IN THE EVENT THAT THE HOLDER
ELECTS TO EXERCISE THIS OPTION OR ANY PART THEREOF, AND IF THE COMPANY OR ANY
SUBSIDIARY OR AFFILIATE OF THE COMPANY SHALL BE REQUIRED TO WITHHOLD ANY AMOUNTS
BY REASONS OF ANY FEDERAL, STATE OR LOCAL TAX LAWS, RULES OR REGULATIONS IN
RESPECT OF (A) THE ISSUANCE OF SHARES TO THE HOLDER PURSUANT TO THIS OPTION, OR
(B) THE EXERCISE OR DISPOSITION (IN WHOLE OR IN PART) OF THE OPTION, THE COMPANY
OR SUCH SUBSIDIARY OR AFFILIATE SHALL BE ENTITLED TO DEDUCT AND WITHHOLD SUCH
AMOUNTS FROM ANY PAYMENTS TO BE MADE TO THE HOLDER.  IN ANY EVENT, THE HOLDER
SHALL MAKE AVAILABLE TO THE COMPANY OR SUCH SUBSIDIARY OR AFFILIATE, PROMPTLY
WHEN REQUESTED BY THE COMPANY OR SUCH SUBSIDIARY OR AFFILIATE, SUFFICIENT FUNDS
TO MEET THE REQUIREMENTS OF SUCH WITHHOLDING; AND THE COMPANY OR SUCH SUBSIDIARY
OR AFFILIATE SHALL BE ENTITLED TO TAKE AND AUTHORIZE SUCH STEPS AS IT MAY DEEM
ADVISABLE IN ORDER TO HAVE SUCH FUNDS AVAILABLE TO THE COMPANY OR SUCH
SUBSIDIARY OR AFFILIATE OUT OF ANY FUNDS OR PROPERTY DUE OR TO BECOME DUE TO THE
HOLDER.


 


13.                                 RESERVATION OF SHARES.  THE COMPANY HEREBY
AGREES THAT AT ALL TIMES THERE SHALL BE RESERVED FOR ISSUANCE AND/OR DELIVERY
UPON EXERCISE OF THIS OPTION SUCH NUMBER OF SHARES AS SHALL BE REQUIRED FOR
ISSUANCE OR DELIVERY UPON EXERCISE HEREOF.


 


14.                                 RIGHTS OF HOLDER.  NOTHING CONTAINED HEREIN
SHALL BE CONSTRUED TO CONFER UPON THE HOLDER ANY RIGHT TO BE CONTINUED IN THE
EMPLOY OF THE COMPANY AND/OR ANY SUBSIDIARY OR AFFILIATE OF THE COMPANY OR
DEROGATE FROM ANY RIGHT OF THE COMPANY AND/OR ANY SUBSIDIARY OR AFFILIATE OF THE
COMPANY TO RETIRE, REQUEST THE RESIGNATION OF, OR DISCHARGE THE HOLDER AT ANY
TIME, WITH OR WITHOUT CAUSE.  THE HOLDER SHALL NOT, BY VIRTUE HEREOF, BE
ENTITLED TO ANY RIGHTS OF A SHAREHOLDER IN THE COMPANY, EITHER AT LAW OR IN
EQUITY, AND THE RIGHTS OF THE HOLDER ARE LIMITED TO THOSE EXPRESSED HEREIN AND
ARE NOT ENFORCEABLE AGAINST THE COMPANY EXCEPT TO THE EXTENT SET FORTH HEREIN.


 


15.                                 EXCLUSION FROM PENSION COMPUTATIONS.  BY
ACCEPTANCE OF THE GRANT OF THIS OPTION, THE HOLDER HEREBY AGREES THAT ANY INCOME
REALIZED UPON THE RECEIPT OR EXERCISE HEREOF, OR UPON THE DISPOSITION OF THE
SHARES RECEIVED UPON ITS EXERCISE, IS SPECIAL INCENTIVE COMPENSATIONS AND, TO
THE EXTENT PERMISSIBLE UNDER APPLICABLE LAW, SHALL NOT BE TAKEN INTO ACCOUNT AS
“WAGES”, “SALARY” OR “COMPENSATION” IN DETERMINING THE AMOUNT OF ANY PAYMENT
UNDER ANY PENSION, RETIREMENT, INCENTIVE, PROFIT SHARING, BONUS OR DEFERRED
COMPENSATION PLAN OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES.


 


16.                                 LEGEND.  THE COMPANY MAY CAUSE THE FOLLOWING
OR A SIMILAR LEGEND TO BE SET FORTH ON EACH CERTIFICATE REPRESENTING SHARES OR
ANY OTHER SECURITY ISSUED OR ISSUABLE UPON EXERCISE OF THIS OPTION UNLESS
COUNSEL FOR THE COMPANY IS OF THE OPINION AS TO ANY SUCH CERTIFICATE THAT SUCH
LEGEND IS UNNECESSARY:


 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE, SOLD
OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT, THE AVAILABILITY OF WHICH IS
ESTABLISHED BY AN OPINION FROM COUNSEL TO THE COMPANY.

 

--------------------------------------------------------------------------------


 


17.                                 AMENDMENT.  THE COMPANY MAY, WITH THE
CONSENT OF THE HOLDER, AT ANY TIME OR FROM TIME TO TIME AMEND THE TERMS AND
CONDITIONS OF THIS OPTION, AND MAY AT ANY TIME OR FROM TIME TO TIME AMEND THE
TERMS OF THE PLAN.


 


18.                                 NOTICES.  ANY NOTICE WHICH EITHER PARTY
HERETO MAY BE REQUIRED OR PERMITTED TO GIVE TO THE OTHER SHALL BE IN WRITING,
AND MAY BE DELIVERED PERSONALLY OR BY MAIL, POSTAGE PREPAID, OR OVERNIGHT
COURIER, ADDRESSED AS FOLLOWS: IF TO THE COMPANY, AT ITS OFFICE AT 3100 OCEAN
PARK BOULEVARD, SANTA MONICA, CALIFORNIA 90405, ATTN: GENERAL COUNSEL, OR AT
SUCH OTHER ADDRESS AS THE COMPANY BY NOTICE TO THE HOLDER MAY DESIGNATE IN
WRITING FROM TIME TO TIME; AND IF TO THE HOLDER, AT THE ADDRESS SHOWN BELOW HIS
SIGNATURE ON THIS OPTION AGREEMENT, OR AT SUCH OTHER ADDRESS AS THE HOLDER BY
NOTICE TO THE COMPANY MAY DESIGNATE IN WRITING FROM TIME TO TIME.  NOTICES SHALL
BE EFFECTIVE UPON RECEIPT.


 


19.                                 INTERPRETATION.  A DETERMINATION OF THE
COMMITTEE AS TO ANY QUESTIONS WHICH MAY ARISE WITH RESPECT TO THE INTERPRETATION
OF THE PROVISIONS OF THIS OPTION AND OF THE PLAN SHALL BE FINAL AND BINDING. 
THE COMMITTEE MAY AUTHORIZE AND ESTABLISH SUCH RULES, REGULATIONS AND REVISIONS
THEREOF AS IT MAY DEEM ADVISABLE.


 

[Remainder of page intentionally blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Option Agreement as of the
date first set forth above.

 

 

ACTIVISION, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Date:

 

 

 

 

 

Attest:

 

 

 

 

Accepted and Confirmed:

 

 

 

 

 

THOMAS TIPPL

 

 

 

 

 

Address

 

 

 

 

 

City

State

Zip Code

 

 

 

 

 

 

 

Social Security Number

 

 

--------------------------------------------------------------------------------